Citation Nr: 1001104	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  04-40 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
left wrist disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from September 1998 to 
September 2003.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from December 2003 
rating decisions of the VA Regional Office (RO) in Waco, 
Texas that, among other things, granted service connection 
for chronic left wrist strain, rated 10 percent disabling 
from September 2, 2003.  The Veteran appeals for a higher 
initial disability evaluation.  Therefore, analysis of this 
issue requires consideration of the rating to be assigned 
effective from the date of the award of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

This matter was remanded for further development by a 
decision of the Board dated in August 2007.  


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's left wrist 
disability has been manifested by complaints of pain and 
functional limitations with objective evidence of tenderness 
on palpation; no limitation of motion or ankylosis is 
demonstrated.  

2.  Disability associated with the left wrist does not result 
in marked interference with earning capacity or employment 
beyond that contemplated by the assigned 10 percent 
evaluation.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess 
of 10 percent for left wrist disability have not been met at 
any time during the period contemplated by the appeal. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 
4.459, 4.71a, DC 5215 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that the symptoms associated with her 
service-connected left wrist disability are more disabling 
than reflected by the currently assigned disability 
evaluation and have warranted a higher rating since the grant 
of service connection.  She contends that it is painful to 
type, perform push-ups, carry a book or a purse, or even to 
pick up her son.  It is maintained that every so often, the 
left wrist will pop out of place. 

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For an 
increased compensation issue, 38 U.S.C.A. § 5103(a) requires 
at a minimum that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability. See 
Vazquez-Flores v. Peake, 33 Vet.App. 27 (2008).

The notice requirements of the VCAA apply to all elements of 
a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.  

The Veteran challenges the initial evaluation for left wrist 
disability following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service- connection claim has been more 
than substantiated and proven, thereby rendering § 5103(a) 
notice no longer required because the purpose that the notice 
is intended to serve has been fulfilled. Id. at 490-91.  
Here, the duty to notify was satisfied by letter dated in 
November 2003.  This notice that was provided before service 
connection was granted and was legally sufficient.  A March 
2006 notice letter addressed the effective date elements of 
the claim. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran was also sent a letter in July 2008 that 
addressed the required notice elements.  VA's duty to notify 
in this case has been satisfied.  For these reasons, the 
Board may proceed to decide the appeal. 

If any VA error is identified as to any of the four notice 
elements required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the burden shifts to VA to demonstrate that 
the error was not prejudicial to the appellant. Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for cert. 
filed (U.S. March 21, 2008) (No. 07-1209).

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  She was afforded VA examinations in December 
2003 and September 2005 that evaluated the service-connected 
disability at issue.  The Board finds that further 
examination is not necessary at this time.  Moreover, all 
recent correspondence sent to her has been returned as 
undeliverable.  It is the burden of the Veteran to keep VA 
apprised of her whereabouts.  If she does not do so, there is 
no burden on the part of VA to turn up heaven and earth to 
find her.   Hyson v. Brown, 5 Vet. App. 262 (1993).  VA and 
private clinical records have been received and reviewed.  
The Veteran does not contend that there is any outstanding 
evidence that has not been received or considered.  The Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  It is therefore found 
that no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The claim is ready to be considered on the 
merits.

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life and is 
based, as far as practicable, on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.10 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. (2009).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.3 (2009).

The Veteran's service-connected left wrist disorder is 
evaluated under the provisions of 38 C.F.R.4.71a, Diagnostic 
Code 5215 which provides for a maximum 10 percent when there 
is limitation of motion of the wrist with dorsiflexion less 
than 15 degrees or with palmar flexion limited in line with 
the forearm. 38 U.S.C.A. § 4.71a, Diagnostic Code 5215.

Normal range of motion in the wrist is 70 degrees of 
dorsiflexion (extension), 80 degrees of palmar flexion, 80 
degrees of forearm supination, and 85 degrees of forearm 
supination. See 38 C.F.R. § 4.71a, Plate I (2009).

Alternatively, under Diagnostic Code 5214, a 30 percent 
disability evaluation is warranted when there is favorable 
ankylosis in 20 to 30 degrees dorsiflexion in the major 
wrist.  A 40 percent disability evaluation is contemplated 
for ankylosis of the major wrist in any other position, 
except favorable.  A 50 percent rating is assigned for 
ankylosis of the major wrist when ankylosis is unfavorable, 
in any degree of palmar flexion, or with ulnar or radial 
deviation. 38 U.S.C.A. § 4.71a, Diagnostic Code 5214 (2009).

Factual Background

The Veteran was afforded a VA examination in December 2003 
and stated that she had had difficulty with left wrist 
flexion and some degree of left wrist discomfort with 
numbness of the left first and second fingers for the last 
nine months.  It was reported that X-rays of the left wrist 
in the past had been negative and that her symptoms suggested 
an early carpal tunnel syndrome.  Physical examination of the 
left wrist disclosed normal range of motion.  Some tenderness 
was elicited about the dorsum of the wrist and the base of 
the left thumb.  Left hand grip was normal.  An X-ray of the 
left wrist revealed no apparent significant bone or joint 
abnormality.  A diagnosis of chronic wrist sprain, left, with 
minimal disability and no progression was rendered.  

By rating actions dated in December 2003, service connection 
for chronic left wrist sprain was granted from September 2, 
2003.  A 10 percent disability rating was assigned.  

VA outpatient clinic notes dating from January 2004 show that 
the Veteran was seen that month for left wrist complaints 
which she stated had started a year before with no known 
trauma or injury.  It was noted that she maintained good 
strength and sensation in her hand and wrist.  She related 
that she had been treated with bracing and various 
nonsteroidal anti inflammatories over the past year.  It was 
noted that pain continued with some good days and some bad 
days with overall progression of pain extending proximally to 
the lateral forearm.  Physical examination revealed no edema, 
increased warmth, or erythema involving the left wrist or 
hand.  There was mild tenderness with deep palpation of the 
wrist bones and first metacarpal.  The Veteran was noted to 
have full range of motion, even exaggerated supination 
without exacerbation of pain.  It was reported that pain was 
reproduced and intense with wrist adduction while the thumb 
was tucked into the fist.  The examiner related that this was 
consistent with DeQuervain's tenosynovitis and a diagnosis of 
such was made.  In July 2004, the appellant said that she had 
continuing left wrist pain but that she had not been using 
her splint or ant inflammatories.  In December 2005, the 
appellant stated that pain did not affect activities of daily 
living except when picking up her son.  She was noted to have 
full range of motion of the left wrist and 5/5 muscle 
strength.  Tenderness was elicited on volar flexion. 

The Veteran underwent VA examination in September 2005.  It 
was reported that she worked as an airport inspector and 
performed some computer work.  The appellant related that she 
had pain in the left wrist that increased with cold weather.  
She said that she had left wrist pain at night and still used 
a cock-up brace that had been issued in service.  She related 
that she was not missing work, and had had no injections or 
surgery.  The Veteran was reported to have stated that she 
had no increased limitations with flare-ups of pain, or 
repetitive motions.  She denied incoordination, excessive 
fatigability or weakened movements.  She indicated that she 
used no assistive devices.  The appellant said that she had 
had a private electromyogram (EMG) the past June but did not 
know the results.  

Physical examination of the left wrist disclosed no 
tenderness on palpation or edema.  Volar flexion, 
dorsiflexion, eversion and inversion could be achieved to 30 
degrees, 40 degrees, 10 degrees, and 30 degrees, 
respectively, all without pain.  The Veteran was able to flex 
the metacarpophalangeal joints to 90 degrees, the proximal 
interphalangeal joints to 90 degrees, and the distal 
interphalangeal joint to 45 degrees, all without reported 
pain.  She had full extension of the left wrist.  An 
impression of tendonitis of the left wrist was rendered.   

Subsequently received were clinical report authored by M. 
Wimmer, M.D., and the results of an EMG performed in February 
2005.  The Veteran reported primary complaints of tingling in 
the fingers of the left hand, predominantly in the left index 
finger, as well as pain in the left wrist radiating to the 
left shoulder.  She related that her symptoms had begun in 
January 2003 and had worsened.  The examiner stated that on 
manual examination, muscle strength was 5/5 and that left 
finger flexion, extension, left thumb abduction, left finger 
abduction and left wrist flexion and extension were normal.  
Pinprick sensation was intact in the left hand and arm 
without focal deficit.  A pertinent electrodiagnostic 
impression was rendered of no EMG evidence of left median 
neuropathy at the wrist or forearm - specifically, no 
evidence of left carpal syndrome. 

Legal Analysis

The Board has carefully considered the evidence regarding the 
service-connected left wrist disability and notes that the 
Veteran complains of intermittent pain, as well as some 
effects on everyday wrist/hand functioning.  Clinical 
evaluation has disclosed some evidence of tenderness at 
times.  It is shown, however, that she retains good function 
of the left wrist, and has been noted to have full range of 
motion.  There is no clinical evidence of any neurological 
deficit and activities of daily living are not affected to 
any substantial extent.  

Throughout the rating period, the appellant's left wrist has 
been evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  However, the appellant is 
already in receipt of the maximum schedular rating under this 
Diagnostic Code 5215 for wrist disability.  Therefore, these 
criteria cannot be utilized as a basis for a higher rating in 
her case.  

The Board must therefore consider whether any alternative 
diagnostic codes serve as a basis for a higher rating for 
service-connected left wrist disability.  In this regard, 
38 C.F.R. § 4.71a, Diagnostic Code 5214 affords a 30 percent 
rating for favorable ankylosis in 20 to 30 degrees of 
dorsiflexion.  The Board observes, however, that there have 
been no clinical findings at any time of left wrist ankylosis 
for which a higher rating might be warranted.  

As a general matter, in evaluating musculoskeletal 
disabilities, VA must determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time. See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  However, 
where a musculoskeletal disability is currently evaluated at 
the maximum schedular rating based upon limitation of motion, 
DeLuca consideration is not applicable. See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Therefore, since the Veteran 
already receives the maximum rating possible under Diagnostic 
Code 5215, the analysis required by DeLuca would not result 
in a higher schedular rating.  Moreover, the clinical 
evidence clearly indicates that the Veteran denies increased 
limitations with flare-ups of pain or repetitive motions, 
incoordination, excessive fatigability or weakened movements.

The record reflects that the level of impairment in the left 
wrist has been relatively stable throughout the appeal 
period, or at least, has never been worse than what is 
warranted for a 10 percent rating.  Therefore, the 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable. See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  However, the record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  In this regard, the Board finds that 
there has been no showing by the Veteran that the service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board 
concludes that the Veteran has not demonstrated such a degree 
of disability so as to render impractical the application of 
the regular rating schedule standards.  In the absence of 
such factors, the criteria for referral for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In summary, after a thorough review of all evidence, the 
Board finds that the preponderance of the evidence has been 
against the claim for a higher rating for left wrist 
disability since the inception of the grant.  As such the 
benefit of the doubt doctrine is not applicable and the claim 
is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990)


ORDER

Entitlement to an initial in excess of 10 percent for left 
wrist disability is denied.



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


